COURT OF APPEALS OF VIRGINIA


            Present: Chief Judge Felton, Judges Frank and Huff
PUBLISHED


            Argued at Alexandria, Virginia


            DOUGLAS R. LINTON
                                                                                         OPINION BY
            v.     Record No. 2358-13-4                                             JUDGE ROBERT P. FRANK
                                                                                         JUNE 17, 2014
            DEBRA A. LINTON


                                FROM THE CIRCUIT COURT OF FAUQUIER COUNTY
                                            Jeffrey W. Parker, Judge

                           Matthew L. Clark (Paul A. Morrison; Amy E. Totten; Howard,
                           Morrison, Ross and Whelan, on briefs), for appellant.

                           Robin C. Gulick (T. Huntley Thorpe, III; Gulick, Carson & Thorpe,
                           P.C., on brief), for appellee.


                   Douglas R. Linton, appellant, appeals the decision of the circuit court that ordered Debra

            A. Linton, appellee, to transfer her separately titled limited partnership interest to satisfy a

            monetary award.1 Specifically, he contends Code § 20-107.3(C) prohibits such a transfer. For

            the reasons stated, we affirm the judgment of the trial court.

                                                      BACKGROUND

                   The facts are undisputed. The parties entered into a property settlement agreement which

            was filed in the Circuit Court of Fauquier County on October 23, 2013.2 The parties agreed that

            appellee’s separately titled 49% limited partnership interest in CRL Partnership, LP was marital

            property having a fair market value of $768,862.50. They also agreed appellant was entitled to a


                   1
                   While appellant characterized the award as a “cash award,” it is actually a monetary
            award made pursuant to Code § 20-107.3(D).
                   2
                     The agreement is not in the appendix but there appears to be no conflict as to the
            applicable provisions.
monetary award of $384,431.25. The agreement permitted the parties to later contest how

appellee could satisfy that award.

       On October 23, 2013, the trial court conducted a hearing on the underlying divorce

complaint and whether the trial court could order the transfer of appellee’s limited partnership

interest to satisfy the monetary award.

       After the conclusion of the evidence, the trial court issued an opinion letter dated October

28, 2013. The court rejected appellant’s argument that Code § 20-107.3(C) prohibited the

transfer of appellee’s limited partnership interest and found Code § 20-107.3(D) controlled.

       The trial court stated:

               The Wife’s ownership interest in CRL is marital, but separately
               titled in her name and is subject to a 50% equitable distribution
               award to the Husband by agreement. The Wife desires to convey
               one-half of her limited partnership interest to the Husband in
               satisfaction of this award. The Husband does not desire to receive
               her half interest in satisfaction of this award, even though the
               amount of her interest is equal to the stipulated award of
               $384,431.25.

                                 *    *     *    *    *    *    *

               Therefore, the court will direct the Wife to transfer and the
               Husband to accept the 24½ percent interest of the Wife in CRL in
               full satisfaction of the award of his interest in her limited
               partnership.

       This appeal follows.

                                           ANALYSIS

       Appellant’s entire argument relies on Code § 20-107.3(C). Appellee contends

Code § 20-107.3(D) controls. Thus, the narrow issue before us is which statute controls.

       “‘Statutory construction is a question of law which we review de novo on appeal.’”

Lynchburg Div. of Soc. Servs. v. Cook, 276 Va. 465, 480, 666 S.E.2d 361, 368 (2008) (quoting

Parker v. Warren, 273 Va. 20, 23, 639 S.E.2d 179, 181 (2007) (citing Boynton v. Kilgore, 271


                                                -2-
Va. 220, 227, 623 S.E.2d 922, 925 (2006))). “[C]ourts apply the plain language of a statute

unless the terms are ambiguous.” Boynton, 271 Va. at 227, 623 S.E.2d at 926 (citing Tiller v.

Commonwealth, 193 Va. 418, 420, 69 S.E.2d 441, 442 (1952)); see also Alliance to Save the

Mattaponi v. Commonwealth, 270 Va. 423, 439, 621 S.E.2d 78, 86-87 (2005) (“Courts are bound

by the plain meaning of statutory language.”). “‘[I]f the language is plain, certain and

unambiguous, so that no doubt arises from its own terms as to its meaning, then there is no room

for interpretation.’” Boynton, 271 Va. at 228 n.10, 623 S.E.2d at 926 n.10 (quoting Moore v.

Commonwealth, 155 Va. 1, 11, 155 S.E. 635, 638 (1930)).

       “[T]he primary objective of statutory construction is to ascertain and give effect to

legislative intent.” Commonwealth v. Amerson, 281 Va. 414, 418, 706 S.E.2d 117, 118 (2010);

see also B.P. v. Commonwealth, 38 Va. App. 735, 739, 568 S.E.2d 412, 413 (2002) (“We will

not place a construction upon a statute which leads to an absurd result or one plainly contrary to

the expressed intent of the General Assembly.”). Legislative intent is ascertained “‘by giving to

all the words used their plain meaning and construing all statutes in pari materia in such manner

as to reconcile, if possible, any discordant feature which may exist, and make the body of the

laws harmonious and just in their operation.’” Thomas v. Commonwealth, 59 Va. App. 496,

500, 720 S.E.2d 157, 159-60 (2012) (quoting Lucy v. Cnty. of Albemarle, 258 Va. 118, 129-30,

516 S.E.2d 480, 485 (1999)). Further, this Court “presume[s] that the legislature chose, with

care, the words it use[d]” when it enacts a statute. Rives v. Commonwealth, 284 Va. 1, 3, 726

S.E.2d 248, 250 (2012) (quoting Zinone v. Lee’s Crossing Homeowners Ass’n, 282 Va. 330,

337, 714 S.E.2d 922, 925 (2011)).

       In dealing with statutory construction, “we examine a statute in its entirety, rather than by

isolating particular words or phrases.” Cummings v. Fulghum, 261 Va. 73, 77, 540 S.E.2d 494,

496 (2001). “‘It is a cardinal rule of construction that statutes dealing with a specific subject

                                                -3-
must be construed together in order to arrive at the object sought to be accomplished.’” Alston

v. Commonwealth, 274 Va. 759, 769, 652 S.E.2d 456, 462 (2007) (quoting Prillaman v.

Commonwealth, 199 Va. 401, 406, 100 S.E.2d 4, 7 (1957) (internal quotation marks omitted)).

       The two statutes that we address are not in conflict. They simply address two separate

components of the equitable distribution process.

       Under Code § 20-107.3, the court must determine legal title, ownership, and value of

such property, whether that property is separate, marital, or part separate and part marital, as well

as the amount of debt. Thereafter, the court, pursuant to Code § 20-107.3(C) may order the

transfer or division, or both, of jointly owned marital property or jointly owned marital debt.

Code § 20-107.3(C) specifically prohibits the court from dividing or transferring property which

is not jointly owned. This is the section upon which appellant relies.

       However, Code § 20-107.3(D) gives the court additional authority to grant a monetary

award, which may be paid either in a lump sum or over a period of time in fixed amounts. In this

context, the statute provides, “The party against whom a monetary award is made may satisfy the

award, in whole or in part, by the conveyance of property, subject to the approval of the court.”

See also Venable v. Venable, 2 Va. App. 178, 185, 342 S.E.2d 646, 650-51 (1986). The only

limitation is that the court must approve the conveyance.

       The trial court in this case correctly relied on Payne v. Payne, 5 Va. App. 359, 353 S.E.2d

428 (1981), and Johnson v. Johnson, 56 Va. App. 511, 694 S.E.2d 797 (2010). Both cases

addressed Code § 20-107.3(D). In Payne, we explained:

               The obvious reason for this provision [of Code § 20-107.3(D)] is to
               enable the parties to make payment of a monetary award by
               adjustment of their property. The legislature gave the option of
               this method of payment to the “party against whom a monetary
               award is made.” The statute makes no mention of consent,
               approval or acceptance by the party to whom the property is to be
               conveyed. However, it does make such a transfer subject to the
               court’s approval. We believe this provision serves to prevent
                                                -4-
                unilateral action by the party seeking to make payment by the
                transfer of property.

Payne, 5 Va. App. at 366, 363 S.E.2d at 432.

         Johnson subsequently cited Payne with approval. See Johnson, 56 Va. App. at 516-17,

694 S.E.2d at 800-01. In both Payne and Johnson, the issue was whether the trial court abused

its discretion regarding satisfying monetary awards. In Payne, we held the trial court abused its

discretion in requiring wife to assume an existing lien obligation in satisfaction of the monetary

award. In Johnson, we concluded the trial court did not abuse its discretion in ordering the

transfer of property from husband to wife.

         Appellant seeks to distinguish these two cases, contending that neither case creates an

exception to the plain language of Code § 20-107.3(C). He argues Payne did not involve

Code § 20-107.3(C), because the property in question was still jointly owned. He is correct.

Payne addresses only Code § 20-107.3(D), because Code § 20-107.3(C) was not applicable.

         Appellant attempts to distinguish Johnson because it involved transfer of a retirement

account, which is an exception under Code § 20-107.3(C). While appellant correctly states that

the property transferred in that case was a retirement account, the transfer was ordered to satisfy

a monetary award under Code § 20-107.3(D). In this case as well, Code § 20-107.3(C) did not

apply.

         Code § 20-107.3(C) applies only to the transfer or division of property without any

reference to the satisfaction of a monetary award. A transfer or division of property to satisfy a

monetary award would be controlled by Code § 20-107.3(D). These two statutes address

completely different situations in the equitable distribution statutory scheme. The trial court

correctly noted this distinction. As such, appellant’s argument fails. We affirm the trial court.




                                                -5-
                                          CONCLUSION

       The trial court did not err in directing wife to transfer her separately titled limited

partnership interest to satisfy a monetary award. Further, we find appellant’s argument is

meritless, neither grounded in Code § 20-107.3, nor in the case law analyzing Code

§ 20-107.3(D). We therefore grant appellee’s request for attorney’s fees and costs. See Brandau

v. Brandau, 52 Va. App. 632, 666 S.E.2d 532 (2008). We remand this appeal to the trial court

for a determination of reasonable attorney’s fees and costs incurred by appellee in defending this

appeal, including attorney’s fees and costs incurred in the remand hearing. See Fox v. Fox, 61

Va. App. 185, 208, 734 S.E.2d 662, 673 (2012).

                                                                            Affirmed and remanded.




                                                -6-